AMENDED DECISION
This amended decision is being filed to correct the following:
Page 3 footnote #3, second line of the footnote affect is amended to effect. On the third line of the footnote affect is amended to effect as noted below.
During the Time Period, DHS and NHPRI were parties to two separate contracts. The first contract was in effect from July 1, 1998 through December 31, 2004. The second contract became operative on January 1, 2005 and is still currently in effect. It should be noted that the content and terms of both contracts is substantially similar.
Page 14, 4th line from the bottom reads:
. . . party payed false claim with funds obtained from federal government). In Allison . . .
Page 14, 4th line from the bottom is amended to read:
. . . party paid false claim with funds obtained from federal government). In Allison . . .
The remaining contents of the decision filed on May 5, 2009 stays the same.